Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action responsive to applicant’s amendment of 6/28/2022. Claims 1-7,9-14 and 17-20 are pending and rejected. 

Priority
 	Applicant’s claim of priority to application KR10-2019-0008024 filed 1/22/2019 in Korea is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-7, 9-14 is/are rejected under 35 U. S. C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant claims “allow vehicle to travel a certain distance from the other vehicle”.  (CL1 L 3) 
Allow is the action of not precluding which generally would encompass not prohibiting.  What does applicant mean by “allow a vehicle travel a certain distance for the vehicle” or did applicant wish claim to make the vehicle travel a certain fixed distance from the vehicle, or did applicant really intend to claim the negative limitation of not prohibiting a vehicle travel a certain distance from the other vehicle? The dependent claims inherit their indefiniteness from their respective base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) wherein Mizuno et al. teaches: 
(re cl1) A vehicle, comprising: 
a battery (¶30-battery);
 a motor configured to rotate a wheel using electric power charged in the battery (¶30-“ the motor consumes the power of the battery and drives the driving wheels.”);
a communication device configured to perform communication with other vehicles (85-“information representing the charging state of the battery corresponding to regeneration brake control, and can transmit the deceleration information to the vehicle A by vehicle-to-vehicle communication”) and a terminal (¶25, SV fig. 1);
and a controller configured to operate the communication device to transmit request information of a charging service when an amount of charge of the battery is equal to or less than a preset amount of charge (¶85-“information representing the charging state of the battery corresponding to regeneration brake control, and can transmit the deceleration information to the vehicle A by vehicle-to-vehicle communication”), and 
when an acceptance command is received from the other vehicle through the communication device, to execute a charging mode (¶87- charging vehicle controls charging premised on  vehicle to vehicle information; vehicle Fig. 7);
and to charge the battery based on electric power generated by the motor (¶85-Regenerative; ¶122 charge battery via regeneration from wheel), Executing the charging mode 
and operate the motor as a generator by cutting off power applied to the motor, 
wherein while executing the charging mode the motor rotates by rotational power of the wheel and generate a reverse torque by rotating the wheel, and wherein while executing the charging mode the by vehicle performs coasting and towed by the other vehicle (¶30- wheels drive motor to regenerate power v. use as a motor that consumes power; ¶84-motor driven as generator; ¶84-charging vehicle B charges vehicle A led by B coasting downhill Fig. 7; ¶84-88).
Ricci teaches what Mizuno et al. lacks of:
A coupling member configured to mechanically couple to a connection member provided on an other vehicle, and to allow the vehicle to travel at a certain distance from the vehicle (#101 fig. 1; #1510 fig 11  ¶64-tow bar).  
It would have been obvious at the effective time of the invention for Mizuno et al. to  us a mechanical couple of fixed distance  between donor and charging vehicle to let the vehicle having  energy to the vehicle lacking energy  as it may lack sufficient reserve to propel itself.as taught by Ricci.
Alverez Ruiz et al. teaches what Mizuno et al. lacks of:
Wherein while executing the charging mode, the controller is configured to execute start-up 
It would have been obvious at the effective time of the invention for Mizuno et al. to execute a startup to get the engine to charge the dead battery or get the vehicle running so it is no longer stranded as taught by Alverez Ruiz et al.. 

3.	Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of O’Connell et al. (US 20130204471) wherein Mizuno et al. teaches in view of Ricci in further view of Alverez Ruiz et al. teaches the elements previously discussed and O’Connell et al. teaches what Mizuno et al. lacks of:
 (re: cl 2) wherein, while executing the charging mode the controller (#C1) is configured to execute a charge priority mode when the amount of charge of the battery is less than a predetermined amount of charge, and execute an efficiency priority mode when the amount of charge of the battery exceeds the predetermined amount of charge at the time of using the charging service. (¶119- “amount of electric charge that the charge provider vehicle is willing to give the charge seeker vehicle may be determined based on a plurality of factors. These factors may include, for example, any of 1) a user established threshold (e.g., 60%), 2) charge on the charge provider vehicle and the charge seeker vehicle, “).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to execute apriority charge mode premised upon the state of charge as o prevent overcharging or overpowering the system as the battery approaches full charge and allocate distribution of charge between vehicles as taught by O’Connell et al..

Mizuno et al. teaches: 
(re: cl 6) further comprising: a storage configured to store, as a look-up table, efficiency corresponding to a traveling speed of the vehicle, an output capability of the motor, and a torque of the motor, wherein, during the efficiency priority mode, the controller is configured to charge the battery based on the look-up table stored in the storage (#100 fig,11b).

4.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of O’Connell et al. (US 20130204471) in further view of Shiozawa et al. (US20180326852) wherein Mizuno et al. in view Ricci in further view of Alverez Ruiz et al. in further view of O’Connell et al. teaches the elements previously discussed and Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 3) wherein, during the charge priority mode, the controller is configured to determine a predetermined maximum regenerative torque, and charge the battery based on the predetermined maximum regenerative torque (¶188-identifies maximum regenerative torque for charging battery).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine maximum regenerative torque based on the state of charge of the battery to keep the battery charging within the battery’s capacity to receive charge as taught by Shiozawa et al..

Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 4) further comprising: a slope detector configured to detect a slope of a road (¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54”), wherein the controller is configured to adjust the determined maximum regenerative torque based on the detected slope, and charge the battery based on the adjusted maximum regenerative torque (¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al..
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to detect the slope to determine the amount of torque to apply toward recharging the battery to keep the charging current within the current capacity of the system and maintain proper vehicle control and allocate regenerative vs. frictional braking as needed as taught by Shiozawa et al..

Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 5) wherein, during the efficiency priority mode, the controller is configured to maintain a rotational speed of the motor at a reference rotational speed, determine a regenerative torque corresponding to the reference rotational speed, and charge the battery based on the determined regenerative torque (Abst-keeps speed in range; ¶33- allowable deceleration;  ¶90-keeps vehicle at speed with braking torque control; ¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.” 
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque to keep the vehicles at constant speed as to maintain vehicle control whilst charging the battery as taught by Shiozawa et al..
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon state of charge to prevent overcharging the battery as taught by Shiozawa et al..  
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque to keep the vehicles at constant speed as to maintain vehicle control whilst charging the battery as taught by Shiozawa et al..

5.	Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of Shiozawa et al. (US20180326852) wherein Mizuno et al. in view of Ricci in further view of Alverez Ruiz et al. teaches the elements previously discussed and Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 7) further comprising: a slope detector configured to detect a slope of a road, wherein while executing the charging mode the controller is configured to determine a regenerative torque corresponding to a rotational speed of the motor (¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.”;  ¶90-keeps vehicle at speed with braking torque control);  
adjust the determined regenerative torque based on the detected slope, and charge the battery based on the adjusted regenerative torque (¶169-controls torque as a function of slope with 88-recharges battery through regeneration).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al.
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque to keep the vehicles at constant speed as to maintain vehicle control whilst charging the battery as taught by Shiozawa et al..

Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 9) wherein, when information of braking power is received by the one of the other vehicles, the controller is configured to determine additional braking power from the received information, and execute regenerative braking of the motor based on the determined additional braking power (¶88-coordinated decel braking using vehicle to vehicle communication-“ The control unit (26, 29) of the vehicle A determines whether the deceleration of the vehicle A and the deceleration of the vehicle B with the reduced regeneration brake can be made to match within the set range of the allowable deceleration (for example, the range of the 7th to 6th gears).”).
and execute regenerative braking of the motor based on the determined additional braking power (¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine additional braking power adjustments to maximize recapturing kinetic energy while not exceeding regenerative capacity either through current limits or charge limits as taught by Shiozawa et al..

Mizuno et al. teaches:
(re: cl 10) wherein, when a regenerative torque corresponding to regenerative capability of the one of the other vehicles is received by the one of the other vehicles, the controller is configured to determine the regenerative torque of the motor for charging the battery (¶88- coordinated decel braking using vehicle to vehicle communication-“ The control unit (26, 29) of the vehicle A determines whether the deceleration of the vehicle A and the deceleration of the vehicle B with the reduced regeneration brake can be made to match within the set range of the allowable deceleration (for example, the range of the 7th to 6th gears).” ); ¶85-regenerative deceleration based on amount of charge in battery per battery-“The vehicle B (BEV) has, as deceleration information, information representing the charging state of the battery corresponding to regeneration brake control, and can transmit the deceleration information to the vehicle A by vehicle-to-vehicle communication.”).
Shiozawa et al. teaches what Mizuno et al. lacks of:
configured to determine the regenerative torque of the motor for charging the battery (¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon capacity of the vehicle including state of charge to prevent overcharging the battery and exceeding recharging capacity of the system as taught by Shiozawa et al..

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of Shiozawa et al. (US20180326852) in further view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, wherein Mizuno et al. in view of Ricci in further view of Alverez Ruiz et al. in further view of Shiozawa et al. teaches the elements previously discussed and Mizuno et al. further teaches: 
(re: cl 11) the controller is configured to determine a required acceleration torque for traveling, when a control regenerative torque of the motor is received by another vehicle, obtain a traveling torque based on the received regenerative torque and the required torque, and operate the motor based on the obtained traveling torque (¶61-62-“The execution permission signal includes the information of the cooperative deceleration set in step S32.  [0062] In step S34, cooperative deceleration control is executed between the vehicles. The control unit (26, 29) of the vehicle A sets a deceleration matching between the vehicle A and the vehicle B as a cooperative deceleration, and the control unit (26, 29) performs deceleration control of the vehicle A (self-vehicle) based on the deceleration (cooperative deceleration) that matches the deceleration of the vehicle B (other vehicle). Similarly, in the vehicle B as well, deceleration control is performed based on the cooperative deceleration included in the execution permission signal adjusts regenerative braking of vehicle B to match required deceleration of vehicle A”; S34 fig. 3 of which torque is a significant component),
Yamada et al. teaches what Muzino et al. lacks of:
wherein, when provision request information of the charging service is received by the other vehicle (¶14-15-sends battery soc to other vehicle with target soc levels; ¶16-17 sends status of battery state of charge with a desire to balance the vehicle charge by sending charge to the lower charged vehicle and directing to meet the target levels).
It would have been obvious at the effective time of the invention for Minzuno et al. to sending recharging request information between vehicles to extend the range of the least charge vehicle and balance regenerative recharging between the vehicles as taught by Yamada et al..
Shiozawa et al. teaches what Muzino et al. lacks of:
wherein, when provision request information of the charging service is received by another vehicle (¶61-62 -transmits vehicle control information from one vehicle to another) 
the controller Execute a tow mode and while executing the tow mode,  the controller is  configured to determine a required torque for traveling, when a regenerative torque of the motor is received by the  vehicle, obtain a traveling torque based on the received regenerative torque and the required torque (¶85-lead vehicle controls charge receiving vehicle and control torque to keep vehicles together) , and operate the motor based on the obtained traveling torque (¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon state of charge to prevent overcharging the battery and exceeding recharging capacity of the system and coordinate the movement as taught by Shiozawa et al..

Shiozzwa etal teaches what Mizuno et al. lacks of:
(re: cl 12) wherein, when provision request information of the charging service is received by another vehicle, the controller is configured to operate the communication device to transmit a regenerative torque corresponding to regenerative capability in the vehicle to another vehicle. (88-vehicle to vehicle communication to match deceleration of vehicle B to vehicle A; 89- adjusts amount of regen per battery charge capacity available) regenerative torque corresponding to regenerative capability (¶188-identifies maximum regenerative torque for charging battery).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to communicate regenerative torque capacity between vehicles to prevent overcharging the batter, overtaxing the charging system capacity, maintain charging donor and receiving vehicle speeds, and properly distribute charge between vehicles as taught by Shiozawa et al..

7.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of Shiozawa et al. (US20180326852) in further view of Signarajan et al. (US 20090108803) In further view of O’Connell et al. (US 20130204471) wherein Mizuno et al. in view of Ricci in further view of Alverez Ruiz et al. teaches the elements previously discussed and Signarajan  et al. teaches what Mizuno et al. lacks of:
(re: cl 13) wherein, when the amount of charge of the battery is a reference amount of charge while executing the charging mode the controller is configured to determine that the charging of the battery is completed (#110/#108/#112 fig 2- recharges till 300 V battery reaches a threshold; Also #162/#164  fig 3).
	It would have been obvious at the effective time of the invention for Mizuno et al. to establish a reference charge threshold to use in determining whether charging is complete to the receiving vehicle can read the battery voltage and signal when the charge is sufficient to enable release of the donor car as taught by Signarajan et al..
O’Connell et al. teaches what Mizuno et al. lacks of:
and operate the communication device to transmit charging completion information to another vehicle (#L2a/L2b/L2c/L2d fig. 3; ¶88-transmit to cell phone, ¶90-vehicle to server, ¶91-fowrad to user owner over network; ¶73-forward to server and network for exchange information, availability and pricing).
It would have been obvious at the effective time of the invention for Mizuno et al. to transmit charging complete information to a terminal to let the network know the donor vehicle is available to service other vehicles or to remove the need for sending a donor vehicle to the vehicle needing charge as taught by O’Connell et al..

8.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of O’Connell et al. (US 20130204471) in further view of Signarajan et al. wherein Mizuno et al. teaches in view of Ricci in further view of Alverez Ruiz et al. in further view of O’Connell et al. teaches the elements previously discussed and 
Signarajan et al. teaches what Mizuno et al. lacks of: 
(re: cl 14) wherein, when communication with the one of the other vehicles is not connected while executing the charging mode the controller is configured to determine that the charging of the battery is completed, and operate the communication device to transmit charging completion information to a terminal provided in the one of the other vehicles (Cl 20 – abort charging if link disconnected-“ aborting the charging function if the external energy source becomes disconnected or if the state of charge is not reached in a defined time; “)
	It would have been obvious at the effective time of the invention for Mizuno et al.  to conclude the charging is complete when the vehicles are disconnected as there  disconnecting ceases charge exchange and there would rarely be another reason to disconnect other than completion of charge exchange as taught by Signarajan et al.
O’Cconell et al. teaches:
and operate the communication device to transmit charging completion information to a terminal provided in the one of the other vehicles (¶88-forwards charging data, ¶90-charging data forwarded to tp server #360, ¶91-forward data sent over network).
It would have been obvious at the effective time of the invention for Mizuno et al. to transmit charging complete information to a terminal to let the network know the donor vehicle is available to service other vehicles or to remove the need for sending a donor vehicle to the vehicle needing charge as taught by O’Connell et al..

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) in further view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) wherein Yamada et al. teaches: 
Executing by the controller, a charging mode when an acceptance command is received from an other vehicle through the communication device (¶14-vehicle communicate information to execute the power exchange), 
(re: cl 17) A method for controlling a vehicle having a motor and a battery (¶12-motor #2; ¶12-battery #4);
and charging, by the controller, the battery using power generated in the motor  (abstract-power transfer between vehicles; ¶13 -wireless inductive reception device #6 for transferring power between vehicles in convoy; CL1-power transfer between vehicles). While executing the charging mode, 
cutting off power applied to the motor, rotating the motor by rotation power of wheels , 
generating the motor a reverse torque by rotating the wheels and performing the vehicle coasting (¶14 information and regeneration-regeneration requires cutting off power as the motor generates the power sent to the battery).
Alverez Ruiz et al. teaches that wherein the executing the charging mode comprises: executing start-up  (¶15-jump start).
It would have been obvious at the effective time of the invention for Yamada to execute a startup to get the engine to charge the dead battery or get the vehicle running so it is no longer stranded as taught by Alverez Ruiz et al..
Ricci teaches what teaches what Yamada et al.  lacks of:  wherein the vehicle is towed by the other vehicle, and travels at a certain distance from the other vehicle by mechanically connecting a coupling member of the vehicle and a connection member of the other vehicle (#101 fig. 1; #1510 fig 11 ¶64-tow bar);  It would have been obvious at the effective time of the invention for Mizuno et al. to  us a mechanical couple of fixed distance  between donar and charging vehicle to let the vehicle having  energy to the vehicle lacking energy  as it may lack sufficient reserve to propel itself.as taught by Ricci.
O’Connell et al. teaches what Yamada et al.  lacks of:
comprising: transmitting, by a controller, provision request information of a charging service when an amount of charge of the battery is less than or equal to a preset amount of charge (¶119 – charge rates based on 2 vehicle soc -1) a user established threshold (e.g., 60%)),
	It would have been obvious at the effective time of the invention for Mizuno et al. transmit a request to charge the battery contingent upon the soc being less than a preset amount to assure the vehicle has sufficient charge to avoid stranding as taught by Oconnell etal 

12.	Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) in further view of Ricci (US20170136881) in further view of Alverez Ruiz et al. (US20180251037) in further view of Shiozawa et al. (US20180326852) wherein Yamada et al. in view of O’Connell et al. tin further view of Ricci in further view of Alverez-Ruiz et al. teaches the elements previously discussed and Yamada et al. further teaches:
(re: cl 18) wherein the charging of the battery includes: executing, by the controller, , wherein the executing of the charge priority mode includes: determining, by the controller, a predetermined maximum regenerative torque, and charging the battery based on the predetermined maximum regenerative torque (¶188-identifies maximum regenerative torque for charging battery), 
wherein the executing of the efficiency priority mode includes: maintaining, by the controller, a rotational speed of the motor at a reference rotational speed, determining a regenerative torque corresponding to the reference rotational speed (¶90-keeps vehicle at speed with braking torque control),
and charging the battery based on the identified regenerative torque (¶188-identifies maximum regenerative torque for charging battery).
Oconnell et al. teaches what Yamada et al.  lacks of:
a charge priority mode when the amount of charge of the battery is less than a predetermined amount of charge; and executing, by the controller, an efficiency priority mode (¶119 – charge rates based on 2 vehicle soc ; ¶119- “amount of electric charge that the charge provider vehicle is willing to give the charge seeker vehicle may be determined based on a plurality of factors. These factors may include, for example, any of 1) a user established threshold (e.g., 60%), 2) charge on the charge provider vehicle and the charge seeker vehicle, “).
It would have been obvious at the effective time of the invention for Mizuno et al. transmit a request to charge the battery contingent upon the soc being less than a preset amount to assure the vehicle has sufficient charge to avoid stranding as taught by Oconnell et al.

Shiozawa et al. teaches what Yamada et al. lacks of:
(re: cl 19) wherein the charging of the battery includes: detecting, by the controller, a slope of a road (¶88-“[0088] The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.”);
adjusting, by the controller, a regenerative torque based on the detected slope; and charging, by the controller, the battery based on the adjusted regenerative torque (¶169-controls torque as a function of slope with ¶ 88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control). 
It would have been obvious at the at the effective time of the invention for Yamada et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al..
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to detect the slope to determine the amount of torque to apply toward recharging the battery to keep the charging current within the current capacity of the system and maintain proper vehicle control and allocate regenerative vs. frictional braking as needed as taught by Shiozawa et al..

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) in further view of Ricci in further view of Alverez Ruiz et al. (US20180251037) in further view of Ciccarese et al.  (WO2020064918) wherein wherein Yamada et al. in view of O’Connell et al. in further view of Ricci in further view of Averez Ruiz et al. teaches the elements previously discussed and
Yamada et al. suggests (re: cl 20) further comprising: performing, by the controller, a tow mode when provision request information of the charging service is received by another vehicle (¶4- “comparing Cd values (air resistance) in single running by one unit, running in 3 large units and running in 3 large + one small unit. For example, the Cd value of all the three cars decreases when the large three cars are traveling in a row, as compared to the case of traveling alone, and the second car drops in particular. When another vehicle exists in front of the own vehicle, the Cd value decreases because the airflow from the front is blocked, and when there is another vehicle behind the own vehicle, there is an air vortex generated in the rear. It is suppressed and the Cd value decreases. This is because the second vehicle receives both of these effects. Moreover, since the suppression effect of the air vortex is exhibited even when the small vehicle is present at the rear end, the Cd value is lowered for the vehicle existing ahead.” In the context of an aerodynamic tow of a leading vehicle; ¶14-“When traveling on a highway or the like, the ECU 5 executes row running control for running the vehicle while forming a row with other vehicles (row running control means). Then, in order to make effective use of the decrease in the Cd value due to row running and the increase in the amount of regeneration due to the regeneration control of the motor 2 on the downhill, the ECU 5 uses the above power supply / reception device 6 to communicate power with other vehicles. Power supply and reception is performed, and the process will be described below.”-in the context that leading a vehicle electronically is a towing).
And Ciccaresse et al. teaches what Yamada et al. does not explicitly teach: 
(re: cl 20) further comprising: performing, by the controller, a tow mode when provision request information of the charging service is received by another vehicle (p10L 25-P11 L 6- #18-tow bar).  
It would have been obvious at the effective time of the invention for Yamada et al. to charge vehicle in tow mode to benefit from the regenerative capacity and battery capacity of both vehicles and to bring the towed vehicle up to operating charge as taught by Ciccaresse et al. 

Response to Amendments/Arguments
	Applicant’s amendment to claim 1 has introduced some indefiniteness into the claims.  
	Applicant claims “allow vehicle to travel a certain distance from the vehicle”.  (CL1 L 3) 
Allow is the action of not precluding which generally would encompass not prohibiting.  What does applicant mean by “allow a vehicle travel a certain distance for the vehicle” or did applicant wish claim to make the vehicle travel a certain fixed distance from the vehicle, or did applicant really intend to claim the negative limitation of not prohibiting a vehicle travel a certain distance from the other vehicle? 
	Applicant's amendment was sufficient to overcome the rejection to independent claim 1 evidenced by Mizuno et al. in view of Yamada et al. and to independent claim 17 evidenced by Yamada et al. in view of O’Connell et al., with the rejections on their respective dependent claims further overcome via their respective independent claims overcoming the previous rejections.  
	However, Ricci teaches: A coupling member configured to mechanically couple to a connection member provided on another vehicle, and to allow the vehicle to travel at a certain distance from the vehicle (#101 fig. 1; #1510 fig 11;  ¶64-tow bar);  and wherein the vehicle is towed by the other vehicle, and travels at a certain distance from the other vehicle by mechanically connecting a coupling member of the vehicle and a connection member of the other vehicle (#101 fig. 1; #1510 fig 11; ¶64-tow bar).
Alverez Ruiz et al. teaches Wherein while executing the charging mode, the controller is configured to execute start-up (¶15-jump start; #510 fig. 5; ¶22-hybrid vehicle).  Even without the fixed tow bar of Ricci, the mechanical coupling of Alverez Ruiz et al. would permit the vehicles to travel a certain distance from one another.  As applicant has amended out the vehicle to vehicle charging service in CL 1, Yamada et al. is no longer necessary in CL 1 and dependents-except for CL 11-12-as Ricci and Alverez Ruiz et al. both provide vehicle to vehicle charging.  
Mizuno et al. teaches: Execute a tow mode and while executing the tow  (¶85-lead vehicle controls charge receiving vehicle and control torque to keep vehicles together-tow used in the lead sense).
Yamada et al. teaches: Executing by the controller, a charging mode when an acceptance command is received from another vehicle through the communication device (¶14-vehicle communicate information to execute the power exchange), 
Alverez Ruiz et al. teaches it:  allows the vehicles to travel a certain distance from one another.  Alverez Ruiz et al. teaches it:  allows the vehicles to travel any distance from one another up to the maximum extended distance of the cable.  As all distances are permitted within the range of the cable, the Alverez Ruiz does allow the vehicles to be sited at a certain distance from one another as long as that distance is within the maximum distance available for the cable length. 
Yamada et al. teaches:  Executing by the controller, a charging mode when an acceptance command is received from another vehicle through the communication device (¶14-vehicle communicate information to execute the power exchange).  
The page numbers cited to reference: Ciccaresse et al. are per the WIPO page numbers at the top center of the page in contrast to the PTO mail room generated page numbers in the lower right hand corner of the 3/28/22 file wrapper image. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655